DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art it pertains. Currently, the abstract discloses a pressure sensor and the components it includes, however it does not describe an improvement made by the pressure sensor to the art. Is it more efficient? Is it more compact? Does it have a longer operational life?  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Pressure Sensor with Improved design and reduced measurement error.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “associated” in claims 1 and 3 is a relative term which renders the claim indefinite. The term “associated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 1, it is unclear what how if at all the pressure measuring cell is connected with the pressure port. Is it directly connected? Is it connected by a connector?
Regarding claim 3, it is unclear how the pressure ports are connected with the different pressure ranges. Is each port within a different pressure range?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohtani et al US20100218612 (hereinafter “Ohtani”).
Regarding claim 1, Ohtani discloses a pressure sensor (Dual pressure sensor-1) having a housing (case-7 connected with lid-8) with a control and evaluation unit (diaphragm chip-16a), wherein a plurality of pressure ports (pressure connecting portion 15A-2, 15B-2) are arranged at the housing of the pressure sensor, wherein a pressure measuring cell (Chip-16A, 16B) is associated with every pressure port, wherein the pressure measurement cells are connected to the control and evaluation unit (paragraph 0023), and wherein the pressure sensor has at least one digital output interface (signal line -13 connects to output), wherein at least one pressure port is a port for inserting a pressure line (tubes-24A, 24B, paragraph 0026, 0031), with the pressure line being installable without tools  (paragraph 0026. 0031) ) and with the pressure line being surrounded by a seal of the pressure port and being secured against being pulled out (Paragraph 0006, 0026, 0031, Fig 2-4).
Regarding claim 2, Ohtani discloses at least one further pressure port is a G'1/4IG, G' 1/4AG or 1/4" NPT pressure port. (Paragraph 0017-0027)
Regarding claim 3, Ohtani discloses different pressure ports (ports 15A-2 and 15B-2) are associated with different pressure ranges (P1 and P2, Paragraph 0031). (See Fig 2 and 4)
Regarding claim 4, Ohtani discloses a first pressure range has the range from 0 to 10 bar and a second pressure range has the range from 0 to 16 bar (See Paragraph 0028-0032 which discloses a pressure differential). (See Figs 2 and 4)
Regarding claim 5, Ohtani discloses a differential pressure measurement can be carried out between two pressure ports (See Paragraph 0028-0032 which discloses a pressure differential). (See Figs 2 and 4)
Regarding claim 6, Ohtani discloses the output interface is at least one IC link interface. (Paragraph 0006, 0026, 0031, Fig 2-4).
Regarding claim 7, Ohtani discloses the output interface is at least one Ethernet interface screw. (Paragraph 0006, 0026, 0031, Fig 2-4).
Regarding claim 8, Ohtani discloses the output interface is at least one fieldbus interface. (Paragraph 0017-0027)
Regarding claim 12, Ohtani discloses at least one temperature sensor is arranged in the housing, with the temperature sensor being connected to the control and evaluation unit. (See Fig 2, paragraph 0024)
Regarding claim 15, Ohtani discloses the pressure port of the pressure measurement cell is directly connected to the housing and every pressure measurement cell is arranged on a respective separate printed circuit board. (See Fig 2, Paragraph 0022-0025)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtani et al US20100218612 (hereinafter “Ohtani”) in view of Holding Novio Pelvic EP3400867 (hereinafter “Holding”).
Regarding claim 9, Ohtani discloses the pressure sensor according to claim 1.
However, Ohtani fails to disclose at least control buttons are arranged at the housing. Holding discloses at least control buttons (buttons-102) are arranged at the housing. (Fig 1, Paragraph 0022) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Holding into Ohtani for the purpose of increasing efficiency. The modification would allow for making it easier for a user to make adjustments during operational use.
Regarding claim 10, Ohtani discloses the pressure sensor according to claim 1.
However, Ohtani fails to disclose at least one planar display is arranged at the housing. Holding discloses at least one planar display is arranged at the housing. (Fig 1, Paragraph 0022) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Holding into Ohtani for the purpose of increasing efficiency. The modification would allow for making it easier for a user to make adjustments during operational use.
	Regarding claim 11, Ohtani discloses the pressure sensor according to claim 1.
However, Ohtani fails to disclose the control and evaluation unit is programmable. Holding discloses the control and evaluation unit is programmable. (Fig 1, Paragraph 0022) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Holding into Ohtani for the purpose of increasing efficiency. The modification would allow for making it easier for a user to make adjustments during operational use.
Regarding claim 14, Ohtani discloses the pressure sensor according to claim 1.
However, Ohtani fails to disclose the pressure port of the pressure measurement cells is connected to the housing via a tube, with a plurality of pressure measurement cells being fastened to a common printed circuit board. Holding discloses the pressure port of the pressure measurement cells is connected to the housing via a tube, with a plurality of pressure measurement cells being fastened to a common printed circuit board. (See Fig 2, paragraph 0024-0025)
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/
Examiner, Art Unit 2855       
/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855